Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 18, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  152802 & (18)(22)(27)                                                                            Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 152802
                                                                   COA: 328557
                                                                   Genesee CC: 11-028915-FC
  GARY DUANE FRISBY,
          Defendant-Appellant.

  _____________________________________/

         On order of Court, the motion by defendant-appellant to dismiss his application
  for leave to appeal and the prosecutor’s acquiescence in the motion are considered. The
  motion to dismiss is granted, and the case is DISMISSED with prejudice.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 18, 2016
         a1115
                                                                              Clerk